Slip Op. 03-57

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________________
                                                :
NSK LTD. and NSK CORPORATION;                   :
NTN BEARING CORPORATION OF AMERICA,             :
AMERICAN NTN BEARING MANUFACTURING              :
CORPORATION, NTN BOWER CORPORATION and          :
NTN CORPORATION; KOYO SEIKO CO., LTD.           :
and KOYO CORPORATION OF U.S.A.,                 :
                                                :
                        Plaintiffs and          :
                        Defendant-Intervenors,  :
                                                :                Consol. Court No.
                  v.                            :                00-04-00141
                                                :
UNITED STATES,                                  :
                                                :
                        Defendant,              :
                  and                           :
                                                :
THE TIMKEN COMPANY,                             :
                                                :
                        Defendant-Intervenor    :
                        and Plaintiff.          :
________________________________________________:


                                        JUDGMENT

        This Court, having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to
Court Remand (“Remand Results”) in NSK Ltd. and NSK Corporation; NTN Bearing Corporation
of America, American NTN Bearing Manufacturing Corporation, NTN Bower Corporation and NTN
Corporation; Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States and The
Timken Company, 27 CIT ___, 245 F. Supp. 2d 1335 (2003), and Commerce having complied with
the Court’s Remand Order of January 9, 2003, and no responses to the Remand Results having been
submitted by plaintiffs, it is hereby

        ORDERED that the Remand Results filed by Commerce on April 8, 2003, are affirmed in
their entirety; and it is further
Consol. Court No. 00-04-00141                                                          Page 2



      ORDERED that since all other issues have been decided, this case is dismissed.




                                                 ____________________________________
                                                       NICHOLAS TSOUCALAS
                                                           SENIOR JUDGE

Dated: May 21, 2003
       New York, New York